DETAILED ACTION
This final rejection is responsive to amendments and remarks filed 09 February 2021.
Claims 11, 13, 21, and 23-24 are amended. Claims 1-10 and 14 are cancelled, where claims 1-10 were previously cancelled. Claim 26 is added. No claims have been withdrawn. Therefore, claims 11-13 and 15-26 are presently pending.

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of the claim(s) under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

Claims 11-13, 15-19, and 21-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen et al. (US 2014/0180959) (“Gillen”) in view of Ashbrook et al. (“Using GPS to learn significant locations and predict movement across multiple users,” Personal and Ubiquitous Computing, Vol. 7, pp. 275-286) (“Ashbrook”).
Regarding claim 11, Gillen teaches an information processing apparatus comprising circuitry configured to: 
acquire sensing data comprising a location of the user from a sensor (Gillen, P[0025]: “mobile devices 101 [a sensor associated with the user] may be smartphone devices, mobile telephones, mobile computers, portable digital assistants (PDAs), laptop computers, gaming devices, electronic tablets, navigation systems, GPS tracking device [circuitry configured to acquire sensing data comprising a location] and other types of similar electronic devices. Other mobile devices may include computers and/or GPS devices embedded in vehicles, jewelry, eyewear, watches or other items. In addition, in various embodiments, the mobile devices 101 may include digital imaging capabilities. For example, the mobile devices 101 may comprise a camera, barcode scanner, optical scanner, and/or the like.”), 
(Gillen, P[0025]: “mobile devices 101 may be smartphone devices [a smartphone], mobile telephones, mobile computers, portable digital assistants (PDAs), laptop computers, gaming devices, electronic tablets, navigation systems, GPS tracking device and other types of similar electronic devices. Other mobile devices may include computers and/or GPS devices embedded in vehicles, jewelry, eyewear, watches [a wearable device] or other items. In addition, in various embodiments, the mobile devices 101 may include digital imaging capabilities. For example, the mobile devices 101 may comprise a camera [a digital camera], barcode scanner, optical scanner, and/or the like.” Gillen, P[0089]: “the carrier may deliver/ pick-up a shipment to an unattended home. To facilitate this type of delivery/pick-up, the customer may notify the carrier as to give the carrier permission to enter an area of the home. This may be accomplished by sending the GPS location of the home location using the customer's mobile device 101, accessing a social network (public or private), a home security system and/or third party security monitoring service [suggests disclosure of a surveillance camera], such as ADT®).”); 
recognize a user's current situation and create an action log of the user's activities at least in part based on the acquired sensing data (Gillen, P[0080]: “the one or more carrier servers 104 [circuitry] may review social media location information, geolocator information and/or RFID tracing devices [based on the acquired sensing data] to determine where the customer is typically located [a user’s current situation] in relation to the anticipated delivery date and time window. For example, the one or more carrier servers 104 may analyze a certain time frame of data (e.g., a week, a month, a quarter, a year, etc.) to ascertain where the customer typically resides on certain days of the week (e.g., works at certain locations on certain days) or other patterns (e.g., customer frequents certain stores, restaurants, pharmacies, etc.),” which suggests the creation of an action log of the user’s activities.); 
generate an action model for the user at least in part based on the action log (Gillen, PP[0078, 0080] and FIG. 6, “FIG. 6 is flowchart illustrating an algorithm that may be used to predict the location of a customer for use in providing a proposed delivery location to a customer. … Some embodiments may use a combination of real-time data and previously gathered/ stored data [based on the action log and the user’s current situation]. … The one or more carrier servers 104 may then establish a threshold number of occurrences within a certain time frame to identify a location ‘match.’” The algorithm (FIG. 6) in combination with the established threshold number of occurrences for each user, P[0080], discloses an action model for the user. Block 620 in FIG. 6 is “where other sources of location data are analyzed.”) …;
predict a future action of the user based at least in part on the action model and the user’s current situation (Gillen, PP[0078-0080] and FIG. 6, “FIG. 6 is flowchart illustrating an algorithm that may be used to predict the location of a customer [predict a future action of the user] for use in providing a proposed delivery location to a customer. … The gathered data is compared against the anticipated delivery date (and possibly the time window) at Block 605.… Some embodiments may use a combination of real-time data and previously gathered/ stored data [based on the action log and the user’s current situation]. … The one or more carrier servers 104 may then establish a threshold number of occurrences within a certain time frame to identify a location ‘match.’”) …;
determine a place and a time for delivering a product at least in part based on the predicted future action of the user (Gillen, PP[0079, 0084-85]: “After determining probable locations, the one or more carrier servers 104 may send a message to the associated customer that an item [a product] is en-route [disclosing a time]. … The message [information for providing an item to the user] may include a list of the probable locations [based on the predicted future action of the user] for selection by the customer. … After selection of the location [a place], the item is delivered to the confirmed location.”); and 
output the place and the time for delivering the product (Gillen, PP[0084-85]: “After determining probable locations, the one or more carrier servers 104 [circuitry] may send a message [output] to the associated customer that an item is en-route [the time]. … The message may include a list of the probable locations [which includes the place] for selection by the customer. … After selection of the location, the item is delivered to the confirmed location.”).
Gillen does not appear to explicitly disclose (the italicized portion of) the apparatus comprising circuitry configured to:
…
generate an action model for the user at least in part based on … other action logs of at least one other user; [and]
… wherein the predicted future action comprises a probability that the user will move from a first location to a second location
…. 
However, Ashbrook teaches the apparatus comprising circuitry configured to:
generate an action model for the user at least in part based on … other action logs of at least one other user (Ashbrook, p. 276, Section 2.2, “When multiple people share their location models, either fully or partially, many useful applications become possible. The models could be shared by giving full or partial copies to trusted associates, delegating the coordination of models to a central service, or allowing remote queries from colleagues whenever information is needed.” For example, models that are coordinated may disclose an action model for the user based on other action logs of at least one other user.); [and]
wherein the predicted future action comprises a probability that the user will move from a first location to a second location (Ashbrook, p. 277, Section 3, “In its current form, the system performs modelling and prediction on different scales and allows queries to the model such as ‘The user is currently at home. What is the most likely place she will go next?’” Ashbrook, p. 281, Table 1 shows probabilities for transitions in location.).
Gillen and Ashbrook are both directed to determining a future location of a user for item delivery. It would have been obvious to one of ordinary skill in the art to modify Gillen to include generating an action model based on other action logs of at least one other user and predicting a future action that comprises a probability that the user will move from a first to second location, as disclosed in Ashbrook. Doing so “could allow otherwise unconnected individuals to exchange favours with each other”; further, modelling and prediction on different scales “can lead to serendipitous meetings: if the response to ‘Where is the user most likely to go next?’ is the same for two colleagues, they can be alerted that they’re likely to meet each other” (Ashbrook, p. 277, Sections 2.2 and 3).

Regarding claim 12, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the action log comprises movement paths of the user (Gillen, P[0076]: “the one or more carrier servers can periodically retrieve location information for the customer and/or review the customer's location history over a predetermined period of time [movement paths of the user].”).

Regarding claim 13, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the circuitry is further configured to: 
store the action model in a database (Gillen, P[0076]: “the data may be accessed and stored (e.g., via database 90) periodically for prediction purposes.”).

Regarding claim 15, Gillen in view of Ashbrook teaches the information processing apparatus of claim 13. 
Gillen does not appear to disclose, wherein the circuitry is further configured to: 
generate the action model at least in part by referring to a second action model for another user.
However, Ashbrook teaches wherein the circuitry is further configured to: 
generate the action model at least in part by referring to a second action model for another user (Ashbrook, p. 276, Section 2.2, “When multiple people share their location models, either fully or partially, many useful applications become possible. The models could be shared by giving full or partial copies to trusted associates, delegating the coordination of models to a central service, or allowing remote queries from colleagues whenever information is needed.” For example, models that are coordinated may disclose an action model for the user generated by referring to a second action model for another user.).  
Gillen and Ashbrook are both directed to determining a future location of a user for item delivery. It would have been obvious to one of ordinary skill in the art to modify Gillen to include generating an action model by referring to a second action model for another user, as disclosed in Ashbrook. Doing so “could allow otherwise unconnected individuals to exchange favours with each other”; further, modelling and prediction on different scales “can lead to serendipitous meetings: if the response to ‘Where is the user most likely to go next?’ is the same for two colleagues, they can be alerted that they’re likely to meet each other” (Ashbrook, p. 277, Sections 2.2 and 3).

Regarding claim 16, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the circuitry is further configured to: 
instruct a delivery vehicle to deliver the product at the place and the time (Gillen, P[0020]: “The system may provide a carrier service provider [a delivery vehicle] with en-route delivery instructions [the place and time] based on the customer mobile device GPS and operational telematics from the delivery vehicle. The operational telematics may include the GPS location of the delivery vehicle along with dispatch information.”).

Regarding claim 17, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the circuitry is further configured to: 
determine the place and the time to deliver the product at least in part based on whether the user is alone or with other people (Gillen, P[0073]: “the customer may provide a base location (e.g., original address, current GPS location, retail store, landmark, inter section) and agree to remain within a predetermined distance from that location (e.g., 1 mile). For example, the customer may be shopping at nearby retail stores and request that the item is delivered to her dynamic location [the place and time].” Gillen, P[0053]: “A customer may be an individual [user is alone], a family [an example disclosing the user with other people], a company, an organization, an entity, a department within an organization, a representative of an organization and/or person, and/or the like.”).

Regarding claim 18, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the circuitry is further configured to: 
determine the place and the time to deliver the product at least in part based on product information about the product (Gillen, P[0079]: “The gathered [location] data is compared against the anticipated delivery date (and possibly the time window).” Gillen, P[0084]: “After determining probable locations, the one or more carrier servers 104 may send a message to the associated customer that an item is en-route.” Gillen, P[0065] discloses product information about the product: “the shipping data may include information about the item itself and any tracking information. The tracking information may reflect the items movement in the carrier's transportation network, including expected delivery date and time. To reflect the items movement, an item/shipment identifier associated with the item may be scanned or otherwise electronically read at various points as the item is transported through the carrier's transportation network.”).

Regarding claim 19, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the circuitry is further configured to:  3~Application No. 15/308,765 Reply to Office Action of October 16, 2019 
determine the place and the time to deliver the product at least in part based on schedule information of the user (Gillen, P[0078]: “The process [of predicting the location of a customer for use in providing a proposed delivery location to a customer begins] [determining the place to deliver the product] at Block 600 with the one or more carrier servers 104 receiving data related to the customer's location. Sources of this data may include an electronic calendar hosted by the carrier [and] a customer's personal calendar (e.g., outlook calendar) [schedule information of the user].” Gillen, P[0079]: “The gathered [location] data is compared against the anticipated delivery date (and possibly the time window) [determining the time to deliver the product] at Block 605. If there is a match at Block 610, the one or more carriers 104 assigns a probability value to the location. For example, the calendar [schedule information of the user] may indicate the user will be working from an alternate office when the delivery is anticipated.”).

Regarding claim 21, Gillen in view of Ashbrook teaches the information processing apparatus of claim 11.
Gillen further teaches the apparatus, wherein the predicted future action comprises a route likely to be taken by the user (Gillen, P[0079]: “The gathered [location] data is compared against the anticipated delivery date (and possibly the time window) at Block 605. If there is a match at Block 610, the one or more carriers 104 assigns a probability value to the location [predicted future action]. For example, the calendar may indicate the user will be working from an alternate office [comprises a route likely taken by the user] when the delivery is anticipated. The exemplary algorithm assigns a 60% probability to the match to the alternate office location.”).

Regarding claim 22, Gillen in view of Ashbrook teaches the information processing apparatus of claim 13.
Gillen further teaches the apparatus, wherein the action model comprises probabilities associated with movements of the user (Gillen, PP[0076-77]: “the one or more carrier servers can periodically retrieve location information for the customer and/or review the customer's location history over a predetermined period of time. … If more than one probable location is identified, the locations may be ranked based on the calculated probability [probabilities associated with movements of the user].”).

Regarding claim 23, claim 23 is an information presentation method directed to performing the steps recited in the information processing apparatus of claim 11. Therefore the rejection made to claim 11 is applied to claim 23.

Regarding claim 24, claim 24 is directed to a non-transitory computer-readable medium storing instructions that cause a computer to perform steps recited in the information processing apparatus of claim 11. Therefore, the rejection made to claim 11 is applied to claim 24.
In addition, Gillen discloses, “the various implementations may take the form of a computer program product on a computer-readable storage medium having computer-readable program instructions embodied in the storage medium” (Gillen, P[0021]).

Regarding claim 25, Gillen in view of Ashbrook teaches the information processing apparatus of claim 12.
Gillen further teaches the apparatus, wherein the action log comprises a log of movement means, the movement means includes at least one of: on foot, by train, by car, or by bicycle (Gillen, P[0078], “FIG. 6 is flowchart illustrating an algorithm that may be used to predict the location of a customer for use in providing a proposed delivery location to a customer. The process beings at Block 600 with the one or more carrier servers 104 receiving data related to the customer's location. Sources of this data may include… geolocators (e.g., smart phones, car navigation devices [a log of movement by car], computer devices or internet connected devices with geolocation code information), and/or RFID tracing devices.”).

Regarding claim 26, Gillen in view of Ashbrook teaches the information processing apparatus of claim 12.
Ashbrook further teaches the apparatus, wherein the circuitry is further configured to predict a time when the user will arrive at the second location (Ashbrook, p. 277, Section 2.2, In one example, the “system could look at all of the location models it has for various people, and perhaps discover that Bob will be near the library soon, and not long thereafter near Alice’s location.”).
Gillen and Ashbrook are both directed to determining a future location of a user for item delivery. It would have been obvious to one of ordinary skill in the art to modify Gillen to include predicting a time when the user will arrive at the second location, as disclosed in Ashbrook. Doing so “could allow otherwise unconnected individuals to exchange favours with each other.” (Ashbrook, p. 277, Section 2.2).

Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gillen in view of Ashbrook, further in view of Lievens et al. (US 2014/0279658) (“Lievens”).
Regarding claim 20, Gillen in view of Ashbrook teaches the information processing apparatus of claim 18.
Neither Gillen nor Ashbrook appear to disclose the apparatus, wherein the product information comprises a weight and a size of the product. 
However, Lievens teaches the apparatus, wherein the product information comprises a weight and a size of the product (Lievens, P[0097]: “the system may use one or more of the following different factors to determine whether a particular attended delivery/pickup location has the capacity to accept a particular parcel. Such factors include, for example: (1) the weight of a parcel [a weight of the product]; (2) the dimensions of the parcel [a size of the product]…”).  
The combination of Gillen and Ashbrook and the disclosure of Lievens are both directed to generating recommendations of delivery locations to users. It would have been obvious to one of ordinary skill in the art to modify product information disclosed in the combination to include weight and size information of a product, as disclosed in Lievens. Doing so allows the system to “automatically generate suitable recommendations” based on “the estimated current or future capacity of the attended delivery/pickup location to accept deliveries” (Lievens, P[0098]), which ensures that a delivery is not constrained by capacity of the delivery location.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE F LEE whose telephone number is (571)270-7487.  The examiner can normally be reached on Monday thru Friday, 10:00AM-6:00PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang can be reached on (571)270-7092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.F.L./Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124